           Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                        )
                                                        )
                                                        )
HYEWOONG YOO
                                                        )
                                                        )
            Plaintiff,
                                                        )
                                                        )   Civil Action No. 1:19-cv-10278-PBS
      v.
                                                        )
                                                        )
SEYEON LEE,
                                                        )
                                                        )
            Defendant.
                                                        )
                                                        )
                                                        )

                         MEMORANDUM IN SUPPORT OF DEFENDANT
                            SEYEON LEE’S MOTION TO DISMISS

I.     INTRODUCTION

       Defendant SeYeon Lee (“Ms. Lee”) submits this memorandum in support of her motion

to dismiss Plaintiff Hyewoong Yoon’s Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and the

doctrine of forum non conveniens.

       First, this Court lacks subject matter jurisdiction over this case under the Foreign

Sovereign Immunities Act (“FSIA”), because KBS, Ms. Lee’s employer for whom she was

acting in the scope of her employment at all times relating to the allegations in the Complaint, is

the public broadcasting network of the Republic of Korea (a/k/a, “South Korea”) and is funded

by the South Korean government. The FSIA provides a statutory presumption that a foreign

government and its instrumentalities are immune from suit in the United States. As none of the

statute’s enumerated exceptions apply, this lawsuit should be dismissed for want of subject

matter jurisdiction.




                                                 1
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 2 of 20



       Second, even if the Court had subject matter jurisdiction, it should nonetheless exercise

its authority to dismiss this case pursuant to the doctrine of forum non-conveniens. Simply

stated, the gravamen of Plaintiff’s claims, the location of the evidence, the ability to secure

compulsory attendance of witnesses at deposition and trial, the needless costs imposed to

conduct discovery, and the availability of an adequate alternative forum in South Korea weigh in

favor of adjudicating this matter in that country. Notably, here, the analysis of these factors is

not merely hypothetical, because approximately three months prior to filing this lawsuit,

Plaintiff filed a nearly identical suit against Ms. Lee in Korea.

II.    FACTUAL BACKGROUND

       A.      KBS is an Instrumentality of the Republic of Korea.

       KBS is Korea’s national public broadcaster. See Affidavit of Jae-eun Shin, Ex. 1 ¶ 3. It

operates in radio, television, online, and other media services. Id. It is a public corporation

that is funded by the Korean government. Id. KBS has always been a public corporation and

citizen of Korea from its inception to the present. Id.

       KBS was founded as Korea’s national public broadcaster to establish a culture of fair

and objective broadcasting in Korea and to provide effective broadcasting services both at

home and abroad, pursuant to Article 43 of the Broadcasting Act (the “Act”). Ex. 1 ¶ 4. (A

true and accurate copy of the Act translated to English is attached to Mr. Shinn’s Affidavit as

Exhibit 1.a.). According to Article 44 of the Act, KBS must be impartial and serve the public

interests. Id. In particular, according to Article 54(1), Item No. 5 of the Act, KBS must

provide overseas broadcasting services to promote Korea’s relationships and cultural and

economic exchanges with other countries as well as social educational broadcasting services

for Korean nationals who reside abroad. Id.



                                                  2
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 3 of 20



       The President of South Korea has the power to appoint the President of KBS and its

Board of Directors. Id. 5. Those procedures are addressed in Articles 46 and 50 of the Act. Id.

The Board of Directors consists of 11 non-permanent directors, each recommended to the

President of South Korea by the Korea Communications Commission (“KCC”), which has the

responsibility for regulating broadcast and communication services in South Korea. Id. Prior to

becoming the President of KBS, the individual nominated must go through a confirmation

process before the National Assembly, which is the South Korean equivalent of Congress. Id. In

addition to this appointment process, the finances of KBS are closely monitored by the

government with Article 59 of the Act mandating that KBS submit an annual operation plan and

statement of accounts to KCC each year regarding its finances. Id. ¶ 6. The Board of Audit and

Inspection of Korea (“BOAI”), whose authority and responsibility under the South Korean

Constitution is to audit the accounts of government and public institutions, reviews these reports.

Upon BOAI’s review, the statement of accounts is submitted to the National Assembly for final

approval. Id.

       KBS was founded with the sole capital investment of KRW (South Korean won) 300

billion by the Korean government. Id. ¶ 7. KBS’s expenses are covered by revenue sources

specified in Article 56 of the Act, including television licensing fees, advertising revenues, and

government subsidies for overseas broadcasting. Id. Under Article 65 of the Act, the licensing

fees that KBS can charge are approved by a resolution of the Board of Directors with final

approval required by a majority vote of the National Assembly. Id. Furthermore, under Article

5(2) of the Act, commercials that KBS may broadcast are limited to those entrusted by the Korea

Broadcast Advertising Corporation, which is the only government-funded public media

representative in Korea. Id. In addition, funds provided by the government are specifically



                                                 3
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 4 of 20



earmarked for KBS to deliver its programming to disabled individuals – e.g., closed captioning.

Id. ¶ 8. Finally, Article 53 of the Act prohibits KBS employees from having any other paying

jobs, and the salary data for KBS employees, such as Ms. Lee, are posted on its website. Id. ¶ 9.

       B.      Plaintiff’s Previously Filed Lawsuit in South Korea

       On November 20, 2018, Plaintiff (along with Plaintiff’s father, HongGeun Yoon, and

Genesis BBQ) filed a complaint in South Korea (“South Korean Complaint” or “South Korean

Lawsuit”) against Ms. Lee, her employer KBS, and an another KBS employee, JuHyung Lee. Id.

¶¶ 12-14; see also Ex. 2 (South Korean Complaint, original and English translation). The South

Korean Complaint asserts that (i) KBS, through its agents Ms. Lee and JuHyung Lee, publicized

false information stating that Genesis BBQ’s CEO/Owner had for years used corporate funds to

support the overseas education of Plaintiff, and (ii) Plaintiff was paid by Genesis BBQ without

performing any work for the company. See Ex. 1 ¶ 14; Ex. 2, ¶¶ 1-2. The South Korean

Complaint further alleges that on November 15-16, 2018, KBS and Ms. Lee publicized this

allegedly false information on “KBS News,” and the report was subsequently dispersed through

various internet websites. Ex. 2 ¶ 2. The South Korean Complaint asserts that KBS and Ms. Lee

failed to exercise diligence before reporting the story about plaintiffs, which resulted in

reputational and financial harm to them. Ex. 2 ¶¶ 3-4. The South Korean Complaint seeks money

damages and a corrective broadcast by KBS. Id. ¶¶ 4-5.

       C.      South Korean Court System and Judicial Process

       South Korean courts provide an effective procedural framework for the resolution of

cases that is entirely fair to all parties involved. The court system is composed of three levels –

court of first instance (trial court), court of second instance (appeals court), and Supreme Court

(highest court). Ex. 1 ¶ 23. A civil action is commenced through the filing of a complaint that is



                                                  4
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 5 of 20



served on the defendant(s) who then have thirty (30) days to respond. Id. ¶ 24A-B. Once an

answer is provided, a court of first instance will conduct a series of formal hearings designed to

accumulate evidence and testimony. Id. ¶ 24C-D. Prior to these hearings, the court may elect to

conduct preparatory hearings to clarify the issues presented in preparation for the formal

hearings. Id. ¶ 24C. The parties are permitted to seek leave from the court to issue document

production orders and/or fact clarification requests to develop the record. Id. ¶ 24D. This

includes using the court’s authority to compel parties and non-party witnesses to testify. Id. Once

the court of first instance determines it has reviewed sufficient evidence and testimony, it will

issue a written opinion based on the evidence and written submissions of the parties. Id. ¶ 24E.

        The parties to a civil action have a right to appeal to the court of second instance. Id. ¶

24F. The standard of review is de novo, and the court of second instance is permitted to receive

new evidence and arguments on the merits of the claims and defenses. Id. A series of formal

hearings is conducted subject to the court’s discretion. Id. Once a formal decision on the appeal

is issued, either party may seek final review by the Supreme Court for any apparent legal errors.

Id. ¶ 24G. The standard of review for the Supreme Court is generally limited to review of the

legal issues. Id.

        D.      Plaintiff’s Complaint Filed in This Court

        On February 13, 2019, nearly three months after he filed the Korean Lawsuit, Plaintiff

filed the present action. As he did in his South Korean Complaint, Plaintiff alleges that Ms. Lee,

as an agent for KBS, developed the same series of news reports on television in South Korea that

contained false information, causing Plaintiff the same financial and reputational harm as alleged




                                                  5
            Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 6 of 20



in the South Korean Lawsuit. Compl. ¶¶ 7-13, 18-21. Plaintiff further alleges that Ms. Lee,1

recorded a telephone conversation with Plaintiff without his permission. Id. ¶¶ 14-17.

         Based on the above allegations, Plaintiff brings claims for a violation of the

Massachusetts Wire Tapping Statute, G.L. Ch. 272 § 99(Q) (“Wiretap Statute”) (Count I),

Defamation/Libel (Count II), and Trade Libel (Count III). Plaintiff seeks statutory damages

pursuant to the Wiretap Statute, and he further claims that as a result of the allegedly defamatory

broadcast in South Korea, Genesis BBQ sustained a revenue drop of over $62 million, which

Plaintiff claims entitles him to receive over $39 million as a 63% percent shareholder of that

company. Id. ¶¶ 22, 23, 29, 31. In total, Plaintiff seeks nearly $40 million in damages.

         Ms. Lee and all KBS employees who were involved with the production and broadcast of

the news report at issue reside and work in South Korea. Ex. 1. ¶ 19. All those individuals

communicate almost exclusively in Korean and have minimal or no English fluency, such that

they all will require the assistance of interpreters for any proceeding in the United States. Id.

         The relevant documents and evidence are all located in South Korea, including the

computer networks and servers that Ms. Lee and other KBS employees use to exchange emails

and electronic documents that are generated in Korean. Id. ¶ 20.

III.     STANDARD OF REVIEW

         The Foreign Sovereign Immunities Act (“FSIA”) creates the only basis for subject matter

jurisdiction over claims against a foreign state and its instrumentalities. 28 U.S.C. § 1602, et seq.

(“The Congress finds that the determination by United States courts of the claims of foreign


1
  Plaintiff has also filed separate complaints in this district against KBS and JuHyung Lee. See Yoon v. Lee, 19-cv-
10280-WGY and Yoon v. Korean Broadcasting System, 19-cv-10281-ADB. The present Motion to Dismiss is equally
applicable to those cases, and on May 6, 2019, KBS filed a substantially similar Motion to Dismiss in Yoon v. KBS,
19-cv-10281-ADB. Dkt. 8. In addition, Mr. JuHyung Lee is filing a contemporaneous Motion to Dismiss in the
lawsuit in which he is a defendant. It is unclear why Plaintiff did not simply name the three defendants in a single
lawsuit considering the allegations and grounds for relief are nearly identical. For purposes of judicial efficiency, Ms.
Lee, KBS, and Mr. Lee intend to seek transfer and consolidation of all three cases.

                                                           6
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 7 of 20



states to immunity from jurisdiction of such court would serve the interests of justice and would

protect the rights of both foreign states and litigants in United States courts”); Argentine

Republic v. Amerada Hess Shipping Co., 488 U.S. 428, 439 (1989). The FSIA provides a

statutory presumption that a foreign government and its instrumentalities are immune from suit

in the United States courts. Universal Trading & Inv. Co., Inc. v. Bureau for Representing

Ukrainian Interest in International and Foreign Courts, 727 F.3d 10, 16 (1st Cir. 2013) (citing

U.S. Supreme Court precedent). This immunity extends to foreign officials and agents when the

foreign instrumentality is a required party, or when the same action against an official or agent in

his official capacity should be treated as an action against the foreign state itself as the real party

of interest. Odhiambo v. Republic of Kenya, 930 F. Supp. 2d 17, 34 (D.D.C. 2013) (“Odhiambo’s

suit against the individual defendants will be governed by the FSIA because the suit is in all

respects a suit against the Kenyan government”); see also Samantar v. Yousuf, 560 U.S. 305,

324-25 (2010) (explaining that “some actions against an official in his official capacity should be

treated as actions against the foreign state itself” under the FSIA). The generalized immunity

provided under the FSIA is subject to a handful of narrow and specific exceptions. 28 U.S.C. §§

1604-1605; Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 488 (1983). Where, as here,

none of the exceptions apply, Rule 12(b)(1) requires dismissal for lack of subject matter

jurisdiction.

        When presenting a factual challenge to the Court’s subject matter jurisdiction under Rule

12(b)(1), “the plaintiff’s jurisdictional averments are entitled to no presumptive weight and the

court will consider the allegations by both parties and resolve the factual disputes.” Holloman v.

Clarke, 236 F. Supp. 3d 493, 496 (D. Mass. 2017) (citing Valentin v. Hospital Bella Vista, 254

F.3d 358, 363-64 (1st Cir. 2001)). The Court is granted broad authority to conduct a factual



                                                   7
           Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 8 of 20



inquiry, including the consideration of extrinsic evidence outside the record for the Court to

determine its own jurisdiction. Id.; Fed. R. Civ. P. 43(C).2

        Alternatively, this Court is permitted to decline its jurisdiction (assuming any exists) and

dismiss this case under the doctrine of forum non-conveniens. This equitable authority is

available when (i) an alternative forum to adjudicate the parties’ dispute is available, and (ii) the

balance of private and public interests weighs in favor of litigating in another jurisdiction. See

Mercier v. Sheraton Intern., Inc., 981 F.2d 1345 (1st Cir. 1992).

IV.     ARGUMENT

        A.       Ms. Lee is Entitled to Sovereign Immunity Pursuant to the FSIA.

                 1.        KBS is an Instrumentality of the Republic of Korea.

        Subject matter jurisdiction is unavailable in this case because KBS, Ms. Lee’s employer,

is an instrumentality of the Republic of Korea and therefore enjoys the protection of sovereign

immunity. 28 U.S.C. § 1603 (b). The presumption of immunity provided in the FSIA extends to

any “agency or instrumentality of a foreign state” upon a showing of three elements:

        (i)      it is a separate legal person, corporate, or otherwise; and
        (ii)     it is an organ of a foreign state or political subdivision thereof, or a majority
                 of whose share or other ownership interest is owned by a foreign state; and
        (iii)    it is neither a citizen of the United States, nor created under the law of a
                 third county.

28 U.S.C. § 1603(b).

        All three elements are clearly satisfied here. First, KBS is a corporation formed and

existing under the laws of the Republic of Korea. Second, it is a government entity whose

formation, composition of management, funding, and operation are controlled by the Korean




2
 “When a motion relies on facts outside the record, the court may hear the matter on affidavits or may hear it wholly
or partly on oral testimony or on depositions.” Fed. R. Civ. P. 43(C) (emphasis added).

                                                         8
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 9 of 20



government. Third, it is obvious that KBS is neither a citizen of the United States or any third

country. See Ex. 1 ¶¶ 3-9; Section II(A), supra.

       The Complaint alleges Ms. Lee is a reporter for KBS, and Plaintiff’s allegations against

her are made solely in her capacity as an agent of KBS. As a result, KBS is the real party of

interest in this matter and will ultimately be responsible for any judgment against Ms. Lee. This

is unequivocally demonstrated by Plaintiff having filed two separate lawsuits against KBS itself

alleging the same set of facts and claims. Accordingly, the FSIA’s immunity applies to Ms. Lee.

See Odhiambo, 930 F. Supp. 2d. at 34 (holding FSIA applies to individuals in these

circumstances).

               2.      No Exceptions Under the FSIA Exist.

       Notably, Plaintiff has the burden of demonstrating that the FSIA does not apply. When a

party has satisfied its burden of showing that it is entitled to sovereign immunity, as Ms. Lee has

done here, the burden shifts to the other party to demonstrate one of the specific FSIA exceptions

is applicable. Anglo-Iberia Underwriting Mgmt. v. P.T. Jamsostek, 600 F.3d 171, 175 (2d Cir.

2010); Kato v. Ishihara, 360 F.3d 106, 107-08 (2d Cir. 2004) (“The FSIA codifies the restrictive

theory of sovereign immunity, under which foreign sovereigns and their agencies or

instrumentalities enjoy immunity from suit in United States courts, subject to a few, enumerated

statutory exceptions”) (internal citations and alterations omitted); Universal Trading, 727 F.3d at

17 (applying the burden-shifting framework to the case previously adopted by the Second, Third,

Fourth, Fifth, Seventh Ninth, Tenth, Eleventh and D.C. Circuits). The final analysis requires the

foreign sovereign to meet its burden based on “[a] review of the allegations in the complaint, the

undisputed facts, if any, placed before the court by the parties, and – if the plaintiff comes




                                                   9
             Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 10 of 20



forward with sufficient evidence to carry its burden of production on this issue – resolution of

disputed issues of fact.” (internal cites and quotes omitted). Id.

        In determining which exceptions could apply, the United States Supreme Court has

explained, “[w]e begin our analysis by identifying the particular conduct on which the

[Plaintiff’s] action is ‘based’ for purposes of the act.” Saudi Arabia v. Nelson, 507 U.S. 349, 356-

57 (1993) (holding the expression “based upon” means “those elements of a claim that, if

proven, would entitle a plaintiff to relief under his theory of the case”). It is anticipated that

Plaintiff might attempt to assert that one of two exceptions under the FSIA applies – (i) the

“commercial activity” exception, 28 U.S.C. § 1605(a)(2), or (ii) the “tortious activities”

exception, 28 U.S.C. § 1605(a)(5).

                        a.      The Alleged Conduct Does Not Constitute “Commercial
                                Activity” Under the FSIA.

        The FSIA commercial activity exception must be based (i) “upon a commercial activity

carried on in the United States by the foreign state;” or (ii) “upon an act performed in the United

States in connection with a commercial activity of the foreign state elsewhere;” or (iii) “upon an

act outside the United States in connection with a commercial activity of the foreign state

elsewhere that causes a direct effect in the United States.” 28 U.S.C. § 1605(a). A “commercial

activity” is defined as “either a regular course of commercial conduct or a particular commercial

transaction or act. The commercial character of an activity shall be determined by reference to

the nature of the course of conduct or particular transaction or act, rather than by reference to its

purpose.” 28 U.S.C. § 1603(d); Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 614-15

(1992) (explaining that the “nature” of a state’s decision relates to the outward conduct shown,

whereas “purpose” relates to the reasons and motivations why the foreign state engages in the

activity).


                                                  10
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 11 of 20



       Plaintiff has failed to plead any facts showing that the nature of Ms. Lee’s conduct

represents commercial activity. First, as to Count I, Plaintiff alleges that Ms. Lee, as an

employee of KBS, secretly recorded a conversation with him in violation of the Wiretap Statute.

The “nature” of an act of secret recording is not in any way based upon commercial conduct, and

therefore this exception is plainly not applicable to Count I of the Complaint.

       Second, the defamation and trade libel claims (Counts II and III), which are based on

news reports that aired in South Korea, fail under the commercial activity exception, because the

reports did not cause a “direct effect in the United States.” 28 U.S.C. § 1605(a); see also Bell

Helicopter Textron, Inc. v. Islamic Republic of Iran, 734 F.3d 1175, 1183-84 (D.C. Cir. 2013)

(holding “reputational harm . . . is too remote and attenuated to satisfy the ‘direct effect’

requirement of the FSIA”) (quoting Weltover, supra at 618); Antares Aircraft, L.P. v. Federal

Republic of Nigeria, 999 F.2d 33, 35-36 (2d. Cir. 1993); Alpha Therapeutic Corp v. Nippon

Hoso Kyokai, 199 F.3d 1078 (9th Cir. 1999), withdrawn on other grounds, 237 F.3d 1007 (9th

Cir. 2001). Although withdrawn pursuant to a stipulation of the parties, and therefore without

the same precedential value, the Ninth Circuit’s decision in Alpha Therapeutic is nonetheless

instructive given the remarkable similarity to the facts of this case. There, like here, plaintiff

asserted claims for, inter alia, slander and trade libel, based on the broadcast of two programs

(one of which defendant broadcast in Japan) that contained allegedly defamatory statements. Id.

at 1082. The court in Alpha Therapeutic affirmed dismissal of the claim arising out of the

broadcast in Japan, holding the commercial activity exception did not apply because the

broadcast did not have a “direct effect” on the plaintiff, a United States corporation. Id. at 1086.

As the court explained, “[m]ere financial loss suffered in the United States as a result of the

action abroad by a foreign state does not constitute a ‘direct effect’ and thus does not create



                                                  11
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 12 of 20



subject matter jurisdiction under the FSIA.” Id. (citing Adler v Federal Republic of Nigeria, 107

F.3d 720, 726-27 (9th Cir. 1997) and Gregorian v. Izvestia, 871 F.2d 1515, 1527 (9th Cir.

1989)). “Additionally, injury to feelings suffered in this country by a wrongful act in a foreign

country is also not a ‘direct effect.’” Id. (citing Berkovitz v. Islamic Republic of Iran, 735 F.2d

329, 332 (9th Cir. 1984)). The court continued, “Rather, to establish a ‘direct effect’ in the

United States resulting from an act abroad by a foreign state, Appellants must establish that

‘something legally significant actually happened in the U.S.’” Id.

       The same exact reasoning applies with equal force here. KBS broadcast the allegedly

defamatory news reports in South Korea, not the United States. Accordingly, any alleged injury

to Plaintiff who is currently residing in the United States is indirect at best. Indeed, the alleged

injury in the present case is even more indirect than in Alpha Therapeutic, because here, the

corporate entity that was allegedly the victim of trade libel (Genesis BBQ) is a foreign

corporation. As such, nothing “legally significant actually happened in the U.S.” Alpha

Therapeutic, supra, at 1086. The commercial activity exception of the FSIA, therefore, does not

apply to any of Plaintiff’s claims.

                       b.      Plaintiff’s Claims are Specifically Excluded from the FSIA’s
                               Tortious Conduct Exception.

       By its express terms, the language of the tortious conduct exception does not apply to

claims for defamation and libel. See 28 U.S.C. § 1605(a)(5)(B) (excepting from the exception

“any claim arising out of malicious prosecution, abuse of process, libel, slander,

misrepresentation, deceit, or interference with contract rights.” (Emphasis added). Furthermore,

Plaintiff’s claim under the Wiretap Statute fails because it “arises out of” claims involving




                                                 12
          Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 13 of 20



“deceit.” 28 U.S.C. § 1605(a)(5)(B).3 The enumerated exclusions to the tortious activity

exception, therefore, render this Court without subject matter jurisdiction over Plaintiff’s claims.

        In sum, there is no exception available under the FSIA to grant this Court subject matter

jurisdiction. This outcome mandates that the pending action be dismissed.

        B.       The Court Should Dismiss this Case Pursuant to the Doctrine of Forum Non
                 Conveniens.

        Even if the Court determines subject matter jurisdiction is proper on some or all of

Plaintiff’s claims, the Court should exercise its broad discretion and dismiss this case pursuant to

the doctrine of forum non conveniens. “If ‘a foreign tribunal is plainly the more suitable arbiter

of the merits of the case,’ a court may dismiss for forum non conveniens without resolving

whether it has subject matter jurisdiction.” Imamura v. General Electric Company, --- F. Supp.

3d --- , 2019 WL 1513454, at *4 (D. Mass. Apr. 8, 2019) (quoting Sinochem Intern. Co. Ltd. v.

Malaysia Intern. Shipping Corp., 549 U.S. 422, 429 (2007)). See also Nowak v. TakHow Invs.,

Ltd., 94 F.3d 708, 719 (1st Cir. 1996) (explaining the practical factors a trial court is permitted to

consider). “Forum non conveniens permits dismissal of a case, even if the court has jurisdiction,

when ‘an alternative forum is available in another nation which is fair to the parties and

substantially more convenient for them or the courts.’” Imamura, supra at 4 (quoting Mercier,

981 F.2d at 1349). In making its determination, the Court considers: (i) whether an adequate

alternative forum exists; and (ii) the weighing of certain private and public interest factors. See

Nowak, supra.




3
  But see Doe v. Federal Democratic Republic of Ethiopia, 189 F. Supp. 3d. 6 (D.D.C. 2016) (holding Maryland
invasion of privacy tort not barred by FSIA).

                                                      13
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 14 of 20



               1.    Plaintiff’s Filing of the South Korean Lawsuit Confirms That Country is
                     an Adequate Forum for Resolution of Plaintiff’s Claims.

       “The sine qua non of forum non conveniens is the existence of an adequate alternative

forum.” Imamura, supra at *4 (citing Associacao Brasileira de Medicina de Grupo v. Stryker

Corp., 891 F.3d 615, 620 (6th Cir. 2018)). Given Plaintiff’s decision to first file a virtually

identical lawsuit in South Korea against Ms. Lee, there can be no debate that an adequate

alternative forum exists in that country. See Section II(B), supra; Ex. 1, ¶¶ 13-15. Indeed, the

South Korean Complaint, which alleges the same facts and seeks money damages, confirms that

South Korean courts provide an adequate forum for determination of Plaintiff’s claims with

adequate procedural protections to assure due process for the parties. Id. ¶¶ 23-24.

       This Court’s recent decision in Imamura is instructive and substantially similar to the

case at bar. There, plaintiffs sued General Electric Co. (“GE”) seeking monetary damages for

property damage and economic harm caused by the 2011 tsunami and resulting nuclear disaster

at the Fukushima Daiichi Nuclear Power Plant in Japan. Imamura, supra at *1. Plaintiffs

alleged that GE negligently designed the power plant’s nuclear reactors and safety mechanisms.

Id. Under Japan’s compensation system, only the Tokyo Electric Power Company was liable for

damages arising from the nuclear disaster. Id. at *2. In other words, plaintiffs had absolutely no

recourse for their claims against GE in Japan. Nonetheless, the Court dismissed plaintiffs’

claims against GE in the U.S. pursuant to the doctrine of forum non conveniens, finding an

adequate alternative forum existed in Japan. Id. at *4-5. Relying on Supreme Court precedent,

this Court held that the adequate alternative forum analysis requires only that the alternative

forum provide something more than “no remedy at all.” Id. at *4 (citing Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 254 (1981)). As the Supreme Court held in Piper, “Although the relatives

of the decedents may not be able to rely on a strict liability theory, and although their potential


                                                 14
            Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 15 of 20



damages award may be smaller, there is no danger that they will be deprived of any remedy or

treated unfairly.” Id. at 254-55 (emphasis added). Explaining the reasoning in Imamura for

finding that Japan constituted an adequate alternative forum even though plaintiffs could not sue

GE there, this Court wrote:

                In the cases Plaintiffs cite, however, the courts did not directly address the
                question presented here of whether the foreign forum must permit a remedy
                against the specific defendant sued in the American litigation where the forum
                provides an adequate remedy from another party or entity. Based on the language
                of Piper and the persuasive reasoning of the administrative compensation cases,
                the answer to this question is ‘no,’ so long as the alternative forum provides an
                adequate remedy.

Id. at 5.

        If dismissal under forum non conveniens is proper when plaintiffs have absolutely no

remedy at all against the defendant they have sued in the United States, then clearly it is proper

where, as here, Plaintiff has an ongoing (and previously-filed) lawsuit against Ms. Lee pending

in South Korea. Moreover, this case presents an especially compelling case for the Court to

exercise its discretion and dismiss the case under the doctrine of forum non conveniens, because

as set forth further below, South Korea represents a superior jurisdiction for resolution of

Plaintiff’s claims. Section II(C), supra; Ex. 1, ¶¶ 23-24 (describing the South Korean justice

system).

                2.     The Private and Public Interest Factors Weigh in Favor of Dismissal.

        An evaluation of the private and public interest factors reflects a trial court’s assessment

of a range of issues, “most notably the convenience to the parties and the practical difficulties

that can attend the adjudication of a dispute in a certain locality.” Sinochem, 549 U.S. at 429

(citing to other Supreme Court precedent). Typically, there is a presumption in favor of a

plaintiff’s chosen forum. This is diminished when a plaintiff elects a forum that is not its “home”

jurisdiction. Id.; Piper, 445 U.S. at 255-56. “The plaintiff’s choice of forum also receives less
                                                 15
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 16 of 20



deference if it appears motivated by forum shopping.” Imamura, at *7 (citing Interface Partners

Int’l Ltd. v. Hananel, 575 F.3d 97, 102 n.9 (1st Cir. 2009)).

       Specific private factors include but are not limited to: (i) the relative ease of access to

proof and evidence, (ii) the availability and costs of compulsory process for attendance of

witnesses, (iii) the comparative costs for trials, (iv) the ability to enforce a judgment, particularly

in the forum where a judgment is secured, and (v) other practical problems that would make trial

cumbersome, time-consuming, or costly. Nowak, 94 F.3d at 719; Iragorri v. Intern. Elevator,

Inc., 203 F.3d 8, 12 (1st Cir. 2000). The types of public factors considered include but are not

limited to: (i) the administrative burdens on the Court’s docket, (ii) the local interest in

adjudicating the lawsuit, (iii) the avoidance of unnecessary choice of law or foreign law

questions, and (iv) the unfairness of jury duty for citizens in an unrelated forum. Nowak, supra at

719. This list of factors is “illustrative rather than all-inclusive” and constitutes “a helpful

starting point.” Iragorri, 203 F.3d at 12.

       The balancing of these factors here militates strongly towards dismissal of this case in

favor of litigation in South Korea, where Plaintiff first filed his claims against Ms. Lee.

                       a.      Private Factors

                               i.      Relative ease of access to evidence and proof

       The location of relevant documents and electronic files, including computer servers

containing such information, are all located in South Korea. See Ex. 1 ¶ 20. To secure this data

and information abroad and import it to the United States would impose a needless cost on Ms.

Lee and KBS, which has custody of any relevant documents concerning Ms. Lee’s alleged role

in the facts giving rise to the complaint. Moreover, Ms. Lee and KBS are already defending

against the same allegations in South Korea. In addition, this case necessarily will require



                                                  16
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 17 of 20



securing evidence from third-party foreign financial institutions that are outside the jurisdiction

and subpoena authority of this Court, a fact also applicable to factor number two, infra. Id. ¶ 22.

Such evidence includes company financial data for Genesis BBQ, a corporation located in South

Korea, which allegedly sustained a massive drop in revenue due to the broadcasts at issue.

Compl. ¶ 22-23. Virtually all the witnesses who have relevant knowledge are in South Korea.

Ex. 1 ¶ 19. Finally, the cost to Ms. Lee and KBS of coordinating with counsel in the United

States will be costly and impose arbitrary barriers that will frustrate the adjudication of this case.

                               ii.     Availability and costs for compulsory attendance
       As previously stated, all known witnesses, except for Plaintiff, reside in South Korea.

Section II(B), supra. Accordingly, critical witnesses such as the people featured in the KBS

broadcasts, including the handwriting expert interviewed as part of the broadcast and the officers

and executives of Genesis BBQ who have knowledge of the alleged damages, are not subject to

compulsory attendance at deposition and/or trial. The ability to secure their testimony and

subpoena relevant documentation will be difficult if not impossible, since they are all located in

South Korea. Id. ¶ 19. In addition, Plaintiff is a Korean citizen whose current presence in the

United States derives from a work visa issued to him to work for BBQ in the United States.

                               iii.    Comparative trial costs

       The costs for securing information related to the claims and defenses will be significant if

forced to litigate in the United States. See Ex. 1 ¶¶ 17-19. In addition to the procedural and

practical barriers imposed by litigating on two continents, Ms. Lee and KBS will be subjected to

two different discovery standards. Id. ¶ 24. In effect, by seeking two bites at the apple, Plaintiff

also is seeking to impose two different sets of rules with regards to discovery, which necessarily

means discovery conducted in the United States and South Korea will not promote judicial

economy despite the lawsuits essentially being the same. In addition, at the trial stage, the

                                                  17
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 18 of 20



parties will incur substantial costs in travel, accommodations, and related expenses to usher

witnesses from the other side of the globe to Boston. Such a cost and burden are entirely

avoidable by having this matter litigated in South Korea, where Plaintiff filed his initial lawsuit

three months earlier.

                               iv.     Ability to enforce a judgment

       Plaintiff’s ability to enforce a judgment in the United States is questionable. Ms. Lee

lives and works in South Korea. The Complaint is devoid of any allegations that would indicate

that she has any meaningful assets or resources in the United States. Any judgment against Ms.

Lee secured in the United States would need to be domesticated in South Korea through the

filing of a separate action. See Ex. 1, ¶ 21. On the other hand, Korean law provides that a

judgment obtained in that country is automatically enforceable. Id.

                               v.      Other practical problems—translation costs, travel
                                       expenses

       The list of needless, tedious difficulties that will be imposed on the parties are substantial,

including costly translation services and travel expenses. All such problems would be alleviated

adjudicating this matter in South Korea.

                        b.     Public Factors

                               i.      Administrative burdens on the Court’s docket

       The nature of this case will necessarily impose the same language translation and

coordination problems on the Court that the parties, especially Ms. Lee, will confront in

adjudicating this case. In particular, the limitations imposed on the parties’ ability to secure

documents and witness testimony in South Korea creates a real risk that the record will be

incomplete. While South Korea has signed the Hague Convention of 18 March 1970 on the

Taking of Evidence Abroad in Civil and Commercial Matters, it has specifically issued a


                                                 18
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 19 of 20



reservation that a Letter of Request issued for purposes of obtaining pre-trial discovery will not

be honored. See Ex. 1 ¶ 22. This, in turn, potentially burdens the Court to decide dispositive

motions and make evidentiary decisions without a complete record. Again, such burdens would

be relieved if this action is dismissed, and the South Korean Lawsuit proceeds.

                              ii.     Local interest in adjudicating the lawsuit

       There is no particular local interest in adjudicating the lawsuit in Massachusetts, as

opposed to South Korea, where Plaintiff filed a virtually identical lawsuit three months earlier.

Indeed, as discussed above, South Korea provides a superior forum for adjudicating Plaintiff’s

claims. The gravamen of the harms is alleged to have occurred in South Korea, not the United

States. The fact Plaintiff asserts a claim under the Wiretap Statue does not change this fact,

where Plaintiff alleges that he incurred most of his damages from common law violations of libel

and slander based on reports aired on South Korean television, which allegedly caused harm to a

Korean company. Thus, the minimal local interest presented favors adjudicating this matter in

South Korea.

                              iii.    Avoidance of unnecessary choice of law questions

       It is unclear what law applies to Plaintiff’s claims arising out of allegedly defamatory

broadcasts in South Korea. Moreover, it is likely that complicated motions to compel and/or

quash will be filed regarding the ability to secure documents that will be necessary to develop a

complete record. These types of discovery disputes would be less likely to arise in a forum where

the evidence and witnesses are located. Accordingly, this factor also weighs in favor of

adjudicating this matter in South Korea.




                                                 19
         Case 1:19-cv-10278-PBS Document 6 Filed 05/13/19 Page 20 of 20



                               iv.     Avoidance of forum shopping

       In litigating the same case in South Korea and the United States, Plaintiff is clearly—and

inappropriately—forum shopping. His dual lawsuits also present the significant problem of

inconsistent results. This fact, perhaps more than any other, weighs heavily in favor dismissing

this case and requiring Plaintiff to pursue relief in the forum where he originated litigation –

South Korea. See Interface Partners Int’l, 575 F.3d at 102 n.9 (explaining that plaintiff’s choice

of forum receives less deference if it appears motivated by forum shopping).

V.     CONCLUSION

       Pursuant to the FSIA, the Court lacks subject matter jurisdiction over this case.

Alternatively, the Court should decline to exercise its jurisdiction and dismiss the case in its

entirety under the doctrine of forum non conveniens.

                                                      Respectfully submitted,

                                                      SeYeon Lee

                                                      By her attorneys

                                                      /s/ Douglas S. Brooks
                                                      Douglas S. Brooks (BBO No. 636697)
                                                      LIBBYHOOPES, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      (617) 338-9300
                                                      dbrooks@libbyhoopes.com
Dated: May 13, 2019

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on May 13, 2019.

                                                      /s/ Douglas S. Brooks
                                                      Douglas S. Brooks



                                                 20
